UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
HAMID AL RAZAK, et al.,        :
                               :
     Petitioner,               :
                               :
     v.                        :   Civil Action No. 05-1601 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                                  ORDER

     A Joint Status Report [Dkt. No. 188] was filed in this case on

March 2, 2009.     Upon consideration of the representations of the

parties, and the entire record herein, it is hereby

     ORDERED, that, consistent with the wishes of the Petitioner,

habeas    corpus   litigation   will   proceed   under    the   guidelines

prescribed by the Court’s Case Management Order #3 (“CMO”), as

modified herein; and it is further

     ORDERED, that Respondents have until March 20, 2009, to submit

any revision of their legal justification for detention; and it is

further

     ORDERED, that by no later than 5:00 p.m., March 13, 2009,

parties shall submit a brief containing their position as to the

appropriate definition of "enemy combatant."             Parties are also

required to indicate what, if any, response they have to footnote

one of the recent Court of Appeals decision in Kiyemba v. Obama,

No. 08-5424, slip op. at 3 n.1 (D.C. Cir. Feb. 18, 2009); and it is

further
     ORDERED, that Respondents have until April 1, 2009, to comply

with their obligations under §§ I.D.1 and I.E.1 of the CMO; and it

is further

     ORDERED, that Petitioner must file his traverse within 30 days

of the date on which Respondents certify their compliance with §

I.D.1 of the CMO; and it is further

     ORDERED, that motions for judgment under § III.A.1 of the CMO

are due within 14 days of the completion of all discovery, as

provided for in §§ I.D.1, I.E.1, and I.E.2.




                                       /s/
March 4, 2009                         Gladys Kessler
                                      United States District Judge



Copies to:   Attorneys of Record via ECF




                                -2-